DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-20 are pending and presented for examination. Claims 1-14 were elected without traverse in the response dated 25 November 2020. As such claims 15-20 are withdrawn by the Examiner as non-elected. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the claim depends from claim 3 which states that particle sizes covered are “between about 60 nm and about 100 nm”, but claim 4 states “no more than about 60 nm”. It is unclear 
As to claim 6, claim 5 recites “<=0.032 W/m-K” but 6 recites that the range is between 0.15 and 0.022 which is broader than claim 5 supports. It is being construed as being 0.015 to 0.022 W/m-K.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 depends on itself and it should depend from claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Formation Processes of Silica Nanotubes through a Surfactant-Assisted Templating Mechanism in Laurylamine Hydrochloride/Tetraethoxysilane System” to Adachi et al. (hereinafter, “Adachi at __”).
Regarding claims 1 and 8, Adachi discloses a material (Adachi at “Abstract”; given silica aerogel, insulating nature is inherent, see especially Leventis, supra) comprising:
A hybrid silica gel (Id.) including a silica network (Id.) of porous silica particles (porous silica nanotubes, 2384 R col) joined by silica cross-linkers which are partially hydrolyzed TEOS (“Abstract”).
	Concerning claims 2 and 4, tube diameter is 10-25 nm (Adachi at 2381 L col).
	With respect to claim 12, the pore diameter is 4.4+/-0.9 nm (Adachi at 2384 R col).
.

	Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015187060 to Masuyama et al. (hereinafter, “Masuyama at __”; US PG Pub No. 20170015561 is cited to as it is the English equivalent thereof).
	Regarding claims 1 and 8, Masuyama discloses a material comprising:
A hybrid silica gel including a silica network of porous silica particles (Masuyama at “Abstract” & “Figure 1”) joined by silica cross-linkers wherein the silica cross-linker comprises at least partially hydrolyzed TEOS (Masuyama at “Table 3”, [0029], and [0019]). While “insulating” is not expressly stated, given the same material being produced one of ordinary skill in the art would expect the same properties, in this case, insulating (see MPEP 2112.01 II). 
As to claim 2, diameters of 5-15 nanometers (“Table 2”).
With respect to claim 9, “Fig 1” shows grey particles on a black background. One of ordinary skill in the art would find this to constitute at least 50% visible light transmittance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama as applied to claim 1 above.
prima facie case of obviousness (See MPEP 2144.05). This diameter is also considered equivalent to the grain aspect of claim 11.
Turning to claim 12, the average pore diameter is 10-200 nm ([0027]).
With respect to claims 13 and 14, the diameters in “Fig. 1” are ~60 nm for the macropores and holes of <5 nm exist ([0048]) which also overlaps ~3.5 nm of claim 14.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20040132846 to Leventis et al. (hereinafter, “Leventis at __”) in view of Adachi.
Regarding claim 1, Leventis discloses an insulating material (Leventis at [0005]) comprising:
A hybrid silica gel (Leventis at [0046]) including a silica network of porous silica particles ([0069]) joined by silica cross-linkers (Leventis at [0030] & [0037]).
However, Leventis does not expressly state that the cross-linker is partially hydrolyzed silica precursor.
Adachi in a method of forming silica gels discloses usage of partially hydrolyzed TEOS (Adachi at 2382 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Leventis in view of the partially hydrolyzed TEOS crosslinker of Adachi. The teaching or suggested motivation in doing so being control of the sigma value such that the gel forms conformal to the base material (Adachi at 2382 L to 2383 R col).
Turning to claim 2, particle diameters are ~2~5 nm (Leventis at [0037]).
With respect to claim 9, “Fig 2A” shows grey particles on a black background. One of ordinary skill in the art would find this to constitute at least 50% visible light transmittance.

Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5, 7, 9 and 10, these claims all recite various properties of the silica gel such as a thermal conductivity of <=0.032W/m-K or especially between 0.015 and 0.022 W/m-K, a thermal resistance of >=6 hr-ft2-F/BTU, and a visible transmittance of >~50 or >~99% or more. While Masuyama discloses production of the silica gel by dispersing fused silica particles in ethanol ([0027]) and adding the hydrolyzed TEOS as a binder (Id.), it differs enough in that no NH4OH at 50 C is added so Matsuyama (which is the closest piece of prior art) such that there is not enough evidence to set out that these specific values are inherently present in the product of Masuyama. While Leventis mentions “improved clarity” this would not convey to one of ordinary skill in the art a visible transmittance of 99% or more.

Conclusion
Claims 1-4, 6, 8 and 11-14 are rejected. Claims 5, 7, 9 and 10 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796